DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 15 September 2022 has been entered. Claims 1, 10, 13, and 14 have been amended. Claim 12 has been cancelled. No claims have been added. Claims 1-11 and 13-19 are still pending in this application, with claims 1, 13, and 14 being independent.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 111947089 A, herein referred to as: Liu. References to text citations will be made to the machine translation of CN 111947089 A retrieved from the FIT database of PE2E, please see attached NPL translation and attached form PTO-892).
Regarding claim 1, Liu teaches or suggests (Figs. 1-9) a clamping lamp (Fig. 1) for clamping a monitor (50), wherein the monitor has a front surface (the surface opposite to the back surface shown in Fig. 8), a back surface (on which 40 is disposed, as shown in Fig. 8), and a top surface connecting with the front surface and the back surface (the top surface upon which 20 is coupled, as shown in Figs. 8-9), and the clamping lamp comprises: a first light source (10); and a clamping body (20) comprising: a second light source (40); a first clamping component (Fig. 4) including a first clamping portion (232) and a lamp connection portion (23) connecting with the first clamping portion (as shown in Fig. 1), wherein the lamp connection portion (23) connects with the first light source (10, as shown in Fig. 1); and a second clamping component (Fig. 6) including a second clamping portion (31); wherein the first clamping portion (232) is configured to lean against the front surface (via an inner surface of 232, as shown in Figs. 8-9) and the second clamping portion (31) is configured to lean against the back surface when the clamping lamp clamps the monitor (as shown in Figs. 8-9), such that the first light source is located above the top surface and the second light source is located below the top surface (as shown in Fig. 9); wherein the first light source (10) is configured to emit light toward a first zone that the front surface faces toward when the first light source is turned on (as shown in Fig. 9), and the second light source is configured to emit light toward a second zone that the back surface faces toward when the second light source is turned on (as shown in Fig. 9); the second light source (40) comprises at least two light-emitting arrays (the LED light bar 140 of second light source 40 comprises a plurality of linear arranged LEDs, thus the linear array reasonably constitutes a first, second, and third light-emitting array of LEDs divided into left, right and middle segments along the length of 140 shown in Fig. 7) forming a plane (as shown in Fig. 7) in a top view (as shown in Figs. 7-9).
Liu does not explicitly teach that said plane in said top view is substantially parallel to the front surface when the clamping lamp clamps the monitor.
However, Liu at least teaches or suggest that said front and rear light sources are rotatably adjustable (i.e. “…the front and back lighting tubes can rotate…,” and “…the lighting tube can be rotated to adjust the lighting area and range…,” and “…the front lamp device 10 and the rear lamp device 40 are connected by magnetic, convenient for dismounting and rotating adjustment…,” as described in the above-cited and attached machine translation of said Liu reference).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Liu and configured the second light source to be adjustable such that said plane in said top view is substantially parallel to the front surface when the clamping lamp clamps the monitor (i.e. by configuring the device to be rotatably adjustable so as to orientate the second light source in the desired manner upon clamping), since it has been held that the provision of adjustability, where needed, involves only ordinary skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954). In the instant case, one skilled in the art would have been motivated to increase the utility and/or the marketability of the device (i.e. by providing additional modes or orientations for the second light source to provide additional ambient lighting arrangements).
Regarding claim 8, Liu teaches or suggests (Figs. 1-9) an illumination field of the second light source (40) is broader than a contour of the back surface (as shown in Figs. 7-8, i.e. light emitting from 40 has a broader vertical illumination field than the contour of the back surface of the monitor, as the light spreads out and can illuminate the wall behind the monitor in a larger or broader area than the contour of the back surface of the monitor 50).
Regarding claim 9, Liu teaches or suggests (Figs. 1-9) the second light source (140) is disposed inside the second clamping component (as shown in Fig. 8), and the second clamping component further includes a light-transmitting cover (150) configured to cover the second light source (as shown in Fig. 7) and to allow light emitted by the second light source to pass through (as shown in Fig. 8).
Regarding claim 10, Liu teaches or suggests (Figs. 1-9) the at least two light emitting arrays of the second light source (140) include a first light-emitting array, a second light-emitting array and a third light-emitting array (the LED light bar 140 comprises a plurality of linear arranged LEDs, thus the linear array reasonably constitutes a first, second, and third light-emitting array of LEDs divided into left, right and middle segments along the length of 140 shown in Fig. 7); the first light-emitting array is arranged in parallel with the second light-emitting array (as noted above, said first, second, and third, light-emitting arrays are arranged parallel to one another); one end of the third light-emitting array is connected with the first light-emitting array; and the other end of the third light-emitting array is connected with the second light-emitting array (for a third array arranged in the middle of the LED bar 140, and the first and second arrays arranged on left and right sides of said third array of said LED bar shown in Fig. 7).
Regarding claim 11, Liu teaches or suggests (Figs. 1-9) the clamping lamp further includes a weight component (20, i.e. the middle portion of said clamping lamp body connected to said top surface of the monitor); the first light-emitting array and the second light-emitting array are respectively arranged on two sides of the weight component (as shown in Fig. 8); a light-emitting direction(s) of the first light-emitting array, the second light-emitting array and/or the third light-emitting array has an angle with an adjacent side surface of the weight component (with the top surface thereof); and the angle is acute (as shown in Fig. 9).
Regarding claim 14, Liu teaches or suggests (Figs. 1-9) a clamping lamp (Fig. 1) for clamping a monitor (50), wherein the monitor has a front surface (the surface opposite to the back surface shown in Fig. 8), a back surface (on which 40 is disposed, as shown in Fig. 8), and a top surface connecting with the front surface and the back surface (the top surface upon which 20 is coupled, as shown in Figs. 8-9), and the clamping lamp comprises: a first light source (10); and a clamping body (20) comprising: a second light source (40); a first clamping component (Fig. 4) including a first clamping portion (232) and a lamp connection portion (23) connecting with the first clamping portion (as shown in Fig. 1), wherein the lamp connection portion (23) connects with the first light source (10, as shown in Fig. 1); and a second clamping component (Fig. 6) including a second clamping portion (31); wherein the first clamping portion (232) is configured to lean against the front surface (via an inner surface of 232, as shown in Figs. 8-9) and the second clamping portion (31) is configured to lean against the back surface when the clamping lamp clamps the monitor (as shown in Figs. 8-9), such that the first light source is located above the top surface and the second light source is located below the top surface (as shown in Fig. 9); wherein the first light source (10) is configured to emit light toward a first zone that the front surface faces toward when the first light source is turned on (as shown in Fig. 9), and the second light source is configured to emit light toward a second zone that the back surface faces toward when the second light source is turned on (as shown in Fig. 9); wherein the second light source (140) is disposed inside the second clamping component (as shown in Fig. 8), and the second clamping component further includes a light-transmitting cover (150) configured to cover the second light source (as shown in Fig. 7) and to allow light emitted by the second light source to pass through (as shown in Fig. 8); the second light source (40) comprises at least two light-emitting arrays (the LED light bar 140 of second light source 40 comprises a plurality of linear arranged LEDs, thus the linear array reasonably constitutes a first, second, and third light-emitting array of LEDs divided into left, right and middle segments along the length of 140 shown in Fig. 7) forming a plane (as shown in Fig. 7) in a top view (as shown in Figs. 7-9).
Liu does not explicitly teach that said plane in said top view is substantially parallel to the front surface when the clamping lamp clamps the monitor.
However, Liu at least teaches or suggest that said front and rear light sources are rotatably adjustable (i.e. “…the front and back lighting tubes can rotate…,” and “…the lighting tube can be rotated to adjust the lighting area and range…,” and “…the front lamp device 10 and the rear lamp device 40 are connected by magnetic, convenient for dismounting and rotating adjustment…,” as described in the above-cited and attached machine translation of said Liu reference).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Liu and configured the second light source to be adjustable such that said plane in said top view is substantially parallel to the front surface when the clamping lamp clamps the monitor (i.e. by configuring the device to be rotatably adjustable so as to orientate the second light source in the desired manner upon clamping), since it has been held that the provision of adjustability, where needed, involves only ordinary skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954). In the instant case, one skilled in the art would have been motivated to increase the utility and/or the marketability of the device (i.e. by providing additional modes or orientations for the second light source to provide additional ambient lighting arrangements).
Regarding claims 15-17 and 19, the method steps are considered obvious in view of the combined teachings of Liu, as applied to claim 1 above. Specifically:
Regarding claims 15-17 and 19, Liu reasonably teaches or suggests, as modified in claim 1 above, a light controlling method applying the clamping lamp according to claim 1, comprising: making the clamping lamp clamp the monitor (as taught or suggested by the combined teachings of Liu); sensing a illuminance value of an environment where the monitor is used (this limitation does not require the actual clamping lamp to comprise the device which senses the ambient light, thus this can be performed during manufacturing and/or testing of the device); calculating a luminous intensity of the first light source according to the illuminance value of the environment (this limitation does not require the actual clamping lamp perform the calculating or have a device to perform such calculating, thus this can be performed during manufacturing and/or testing of the device, i.e. so as to prevent the production of a lamp with too high or too low brightness); controlling the first light source to emit light toward the first zone that the front surface faces toward (as taught or suggested by the combined teachings of Liu); determining whether an illuminance value of the first zone meets a predetermined threshold or not (this limitation does not require the actual clamping lamp to perform the determining or have a device therein to perform said determining, thus this can be performed during manufacturing and/or testing of the device, i.e. so as to prevent the production of a lamp with too high or too low brightness); controlling the second light source to emit light toward the second zone that the back surface faces toward if the predetermined threshold is met (as taught or suggested by the combined teachings of Liu); sensing a distance between the back surface and a reference object that the back surface faces toward (this limitation does not require the actual clamping lamp to perform the sensing or have a sensor to perform such sensing, thus this can be performed during manufacturing and/or testing of the device, i.e. so as to prevent the production of a lamp with too high or too low brightness for irradiating the rear wall behind the monitor); controlling a luminous intensity of the second light source according to the distance to make the luminous intensity of the second light source have a positive correlation with the distance (this limitation does not require the actual clamping lamp to perform the controlling or have a controller to perform said controlling, thus this can be performed during manufacturing and/or testing of the device, i.e. so as to prevent the production of a lamp with too high or too low brightness for irradiating the rear wall behind the monitor); and calculating the luminous intensity of the first light source according to the illuminance value of the first zone if the predetermined threshold is not met (this limitation does not require the actual clamping lamp to perform the calculating or have a device to perform said calculating such as a processor, thus this can be performed during manufacturing and/or testing of the device, i.e. so as to prevent the production of a lamp with too high or too low brightness); making the luminous intensity of the first light source higher than the luminous intensity of the second light source and making the luminous intensity of the first light source proportional to the luminous intensity of the second light source (this limitation does not require the actual clamping lamp to perform the adjustment of the intensity levels nor does the claim require the clamping lamp to have a device to perform such adjustments, thus this can be performed during manufacturing and/or testing of the device, i.e. so as to prevent the production of a lamp with too high or too low brightness); sensing the illuminance value of the first zone and controlling the luminous intensity of the second light source according to the illuminance value of the first zone so as to make an illuminance value of the second zone lower than the illuminance value of the first zone (this limitation does not require the actual clamping lamp to perform the sensing or controlling or have devices that perform such sensing or controlling, thus this can be performed during manufacturing and/or testing of the device, i.e. so as to prevent the production of a lamp with too high or too low brightness for irradiating the rear wall behind the monitor or the region in front of the monitor); receiving a setting value relevant to a real-time display screen of the monitor and controlling the luminous intensity and a color value of the second light source according to the setting value (this limitation does not require the actual clamping lamp to perform the receiving or controlling, thus this can be performed during manufacturing and/or testing of the device, i.e. so as to prevent the production of a lamp with too high or too low brightness for irradiating the rear wall behind the monitor or the region in front of the monitor).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Liu and formed a method with the above-recited steps, in order to yield the predictable result of improving the performance of the device (i.e. by performing the above-mentioned routine manufacturing and/or testing steps so as to preventing undesirable illumination levels in either of the front or rear lamp of the clamping light final product, i.e. as modified in claim 1 above).

Claims 2, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Altamura et al. (US 2015/0102731 A1, herein referred to as: Altamura).
Regarding claims 2, 4-5, and 7, Liu does not explicitly teach that a luminous intensity of the first light source is higher than a luminous intensity of the second light source; and the luminous intensity of the first light source is proportional to the luminous intensity of the second light source (as recited in claim 2); and further comprising: an light sensor configured to sense an illuminance value of the first zone; and a processing module connecting with the light sensor and configured to control the luminous intensity of the second light source according to the illuminance value of the first zone so as to make an illuminance value of the second zone lower than the illuminance value of the first zone (as recited in claim 4); and the processing module is configured to control the luminous intensity of the second light source to make the illuminance value of the second zone approximately one-third of the illuminance value of the first zone (as recited in claim 5); and a distance sensor disposed on the second clamping portion, wherein the distance sensor is configured to sense a distance between the back surface and a reference object that the back surface faces toward when the clamping lamp clamps the monitor, and the processing module is configured to control the luminous intensity of the second light source according to the distance to make the luminous intensity of the second light source have a positive correlation with the distance (as recited in claim 7).
Altamura at least teaches (Figs. 1-37) a luminous intensity of a first light source (a first LED, or a first LED light string, or a first group of LEDs) is higher than a luminous intensity of a second light source (second LED or a second LED light string, or a second group of LEDs, as described in paragraph [0048], i.e. the controller is capable of independently driving and controlling single or groups of LEDs, and the relative brightness thereof); and the luminous intensity of the first light source is proportional to the luminous intensity of the second light source (as noted in paragraph [0048] outlined above, also see Fig. 8, an LED or group thereof can be set to a brightness level corresponding to a proportion of another given LED or group thereof); and further comprising: an light sensor (a light sensor, paragraph [0066]) configured to sense an illuminance value of the first zone (as described in paragraph [0066]); and a processing module connecting with the light sensor (via the controller 26 and/or 30) and configured to control the luminous intensity of the second light source according to the illuminance value of the first zone so as to make an illuminance value of the second zone lower than the illuminance value of the first zone (as described in paragraph [0069], i.e. the sensor or sensors of the device collect data on parameters of the individual lights, which are then addressable by the user individually or by groups via the controller to vary intensity, color temperature, etc., as desired for the given application. Thus, said processing module and sensor are configured to control the luminous intensity of the second light source according to the illuminance value of the first zone so as to make an illuminance value of the second zone lower than the illuminance value of the first zone); and the processing module is configured to control the luminous intensity of the second light source to make the illuminance value of the second zone approximately one-third of the illuminance value of the first zone (as described in paragraph [0069] and as shown in Fig. 8, i.e. the sensor or sensors of the device collect data on parameters of the individual lights, which are then addressable by the user individually or by groups via the controller to vary intensity, color temperature, etc., as desired for the given application. Thus, said processing module and sensor are control the luminous intensity of the second light source to make the illuminance value of the second zone approximately one-third of the illuminance value of the first zone); and a distance sensor (proximity sensor or motion sensor), wherein the distance sensor is configured to sense a distance between the distance sensor and a reference object that the sensor faces toward (as described in paragraph [0235]), and the processing module is configured to control the luminous intensity of the second light source according to the distance to make the luminous intensity of the second light source have a positive correlation with the distance (as described in paragraph [0235], i.e. the lights are programable to become brighter depending on a sensed distance from an object).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Liu and incorporated the teachings of a luminous intensity of the first light source is higher than a luminous intensity of the second light source; and the luminous intensity of the first light source is proportional to the luminous intensity of the second light source (as recited in claim 2); and further comprising: an light sensor configured to sense an illuminance value of the first zone; and a processing module connecting with the light sensor and configured to control the luminous intensity of the second light source according to the illuminance value of the first zone so as to make an illuminance value of the second zone lower than the illuminance value of the first zone (as recited in claim 4); and the processing module is configured to control the luminous intensity of the second light source to make the illuminance value of the second zone approximately one-third of the illuminance value of the first zone (as recited in claim 5); and a distance sensor disposed on the second clamping portion, wherein the distance sensor is configured to sense a distance between the back surface and a reference object that the back surface faces toward when the clamping lamp clamps the monitor, and the processing module is configured to control the luminous intensity of the second light source according to the distance to make the luminous intensity of the second light source have a positive correlation with the distance (as recited in claim 7), such as at least suggested by Altramura, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the marketability of the device (i.e. by providing the user with controls to dynamically varying the light output from the device as desired for the suited application or environment).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Altamura, as applied to claims 2 and 4 above, respectively, and in further view of Li et al. (CN 111853601 A, herein referred to as: Li).
Regarding claims 3 and 6, the combined teachings of Liu and Altamura teach or suggest (as modified in claim 2 above) a processing module (30 and/or 26 of Altamura) configured to turn off the first light source and correspondingly adjusting the luminous intensity of the second light source according to a brightness value (as noted above for claim 2, said controller and processing module of Altamura can control each LED or group thereof individually, and thus the controller is configured to turn off the first light source and correspondingly adjusting the luminous intensity of the second light source according to a brightness value desired by the user).
Neither Liu nor Altamura explicitly teach that the brightness value is optionally obtained by connecting an interface of the monitor with the clamping lamp (as recited in claim 3); and wherein the clamping lamp is adapted to connect with an interface of the monitor to obtain a display brightness value of the monitor, and the processing module is configured to control the luminous intensity of the second light source according to the display brightness value (as recited in claim 6).
Li at least teaches or suggests (Figs. 1-8) the brightness value is optionally obtained by connecting an interface of the monitor (the display screen) with the clamping lamp (via a detection module); and wherein the clamping lamp is adapted to connect with an interface of the monitor (i.e. a screen, via said detection module) to obtain a display brightness value of the monitor (abstract), and the processing module is configured to control the luminous intensity of a light source according to the display brightness value (as described in the abstract of Li, i.e. controlling the luminous intensity of the light output from said light source in response to a screen brightness).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Liu and incorporated the teachings of the brightness value is optionally obtained by connecting an interface of the monitor with the clamping lamp (as recited in claim 3); and wherein the clamping lamp is adapted to connect with an interface of the monitor to obtain a display brightness value of the monitor, and the processing module is configured to control the luminous intensity of the second light source according to the display brightness value (as recited in claim 6), such as taught or suggested by Li, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the marketability of the device (i.e. by providing the user with controls to vary the light output in response to screen brightness).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Li.
Regarding claim 18, Liu does not explicitly teach connecting the clamping lamp with an interface of the monitor to obtain a display brightness value of the monitor; and controlling the luminous intensity of the second light source according to the display brightness value (as recited in claim 18).
Li at least teaches or suggests (Figs. 1-8) connecting the clamping lamp with an interface of the monitor (a screen, via a detection module) to obtain a display brightness value of the monitor (abstract); and controlling the luminous intensity of a light source according to the display brightness value (abstract).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Liu and incorporated the teachings of connecting the clamping lamp with an interface of the monitor to obtain a display brightness value of the monitor; and controlling the luminous intensity of the second light source according to the display brightness value (as recited in claim 18), such as taught or suggested by Li, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the marketability of the device (i.e. by providing the user with controls to vary the light output in response to screen brightness).


Allowable Subject Matter
Claim 13 is allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13, the prior art of record does not teach, or merely suggest, “…the second light source includes a first light-emitting array, a second light-emitting array and a third light-emitting array; the third light-emitting array is disposed between the first light-emitting array and the second light-emitting array; the third light-emitting array is perpendicular to the first light-emitting array and the second light-emitting array; the setting value includes a first setting value, a second setting value and a third setting value; the first setting value, the second setting value and the third setting value respectively correspond to a right area, a left area and an upper area of the real-time display screen; the first set value, the second set value and the third setting value respectively correspond to the first light-emitting array, the second light-emitting array and the third light-emitting array; and the processing module respectively sets the luminous intensity and the color value of the first light-emitting array, the second light-emitting array and the third light-emitting array according to the first setting value, the second setting value and the third setting value…,” as recited in combination with all of the limitations of claim 13.

Response to Arguments
Applicant's arguments filed 15 September 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Liu failed to teach, suggest, or disclose: “…a plane formed by at least two light-emitting arrays of the second light source in a top view is substantially parallel to the front surface when the clamping lamp clamps the monitor…,” pages 10-14 of the above-cited remarks, the Examiner respectfully disagrees. In the instant case, Liu reasonably teaches or suggests (Figs. 1-9) the second light source (40) comprises at least two light-emitting arrays (the LED light bar 140 of second light source 40 comprises a plurality of linear arranged LEDs, thus the linear array reasonably constitutes a first, second, and third light-emitting array of LEDs divided into left, right and middle segments along the length of 140 shown in Fig. 7) forming a plane (as shown in Fig. 7) in a top view (as shown in Figs. 7-9). While Liu does not explicitly teach that said plane in said top view is substantially parallel to the front surface when the clamping lamp clamps the monitor, Liu at least teaches or suggest that said front and rear light sources are rotatably adjustable (i.e. “…the front and back lighting tubes can rotate…,” and “…the lighting tube can be rotated to adjust the lighting area and range…,” and “…the front lamp device 10 and the rear lamp device 40 are connected by magnetic, convenient for dismounting and rotating adjustment…,” as described in the above-cited and attached machine translation of said Liu reference).
Therefore, in considering the above-cited teachings of the Liu reference, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Liu and configured the second light source to be adjustable such that said plane in said top view is substantially parallel to the front surface when the clamping lamp clamps the monitor (i.e. by configuring the device to be rotatably adjustable so as to orientate the second light source in the desired manner upon clamping), since it has been held that the provision of adjustability, where needed, involves only ordinary skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954). In the instant case, one skilled in the art would have been motivated to increase the utility and/or the marketability of the device (i.e. by providing additional modes or orientations for the second light source to provide additional ambient lighting arrangements).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Primary Examiner, Art Unit 2875